DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Figures 4A and 4B, particularly reference character “Zf1”, contain blurry images and do not have clean lines clearly illustrating each feature.  All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction.  This requirement applies to all lines however fine and to shading.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the input electrodes 110 and 120 being disposed on the hand side of the object and the pair of output electrodes 115 and 125 being disposed on the body side of the object when the wrist-type body component measuring apparatus 100 is worn on the left wrist, as described in the specification paragraph 71 lines 14-18. Figures 1A, 1B, and 2 show the wrist-type body component measuring apparatus 100 being worn on the left wrist with output electrode 125 disposed on the hand side of the object and input electrode 120 disposed on the body side of the object. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 2 is objected to because of the following informalities: Recitation of “than of the first and second output electrodes” in line 4 should be corrected to –than 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 2 recites “converting an electrode disposition of the first and second input electrodes and the first and second output electrodes in response to the first and second input electrodes being disposed farther from the center of the body than of the first and second output electrodes.” However, as described in the specification paragraph 70 “when the pair of input electrodes 110 and 120 are disposed on the hand side than when the pair of input electrodes 110 and 120 are disposed on the body side, a variation of the body impedance Zbody...is reduced and thus more stable measurement values may be obtained. That is, stable measurement values may be obtained by measuring a voltage on a current path, through which a constant current flows, with a measurement target therebetween. Thus, the pair of input electrodes 110 and 120 may be disposed on the hand side of the object, and the pair of output electrodes 115 and 125 may be disposed on the body side of the object.” This disclosure explains that the more stable measurement value is obtained when the first and second input electrodes are farther from the center of the body than the first and second output electrodes. Thus, the directions and working examples provided by the inventor teach away from claim 2 and one of ordinary skill in the art would not convert the disposition of the input and output electrodes when it is determined that the first and second input electrodes are disposed farther from the center of the body, as recited in claim 2, as this would result in less stable measurement values. Based on consideration of these factors, the claim is not described in a way such that a person skilled in the art can make and use the invention without undue experimentation, thus the claim fails to comply with the enablement requirement. It is being interpreted that “hand side of the object” means the electrodes are placed closer to the hand of the individual and farther from the center of the body, while “body side of the object” means the electrodes are placed away from the hand and closer to the center of the body. The lack of enablement can be corrected by reciting that the conversion is performed in response to the input electrodes being disposed closer to the center of the body than the output electrodes in claim 2. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a
judicial exception in the form of an abstract idea without significantly more.
Claim 1 recites “determining whether the first and second input electrodes are disposed farther from a center of a body of the user than the first and second output electrodes” and “determining a body impedance of the user based on the measured voltage”. These limitations represent an
abstract idea in the “mental process” grouping. These limitations are data analysis recited at a high level of generality such that it can be performed by the human mind by simply observing the electrode placement and mentally identifying whether the first and second input electrodes are placed farther from a center of a body of the user than the first and second output electrodes, while the body impedance can be calculated mentally or by hand by knowing the measured voltage value. See MPEP 2106.04(a)(2) section III. 
This judicial exception is not integrated into a practical application. The remaining limitations “providing a current between the first input electrode and the second input electrode” and “measuring a voltage between the first output electrode and the second output electrode” are recitations of data gathering which is an insignificant extra-solution activity, and represent nominal or tangential additions to the claim. These limitations are also necessary precursors for determining a body impedance of the user. See MPEP 2106.05(g).
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Providing a current and measuring voltage between two sets of electrodes on the body is well-understood, routine, and conventional (WURC) in the art as disclosed by Masuo (US 20060235327), “The impedance measuring section 3 comprises a current supplying section 8, a current applying electrode switching section 28, current applying electrodes 13 (13L, 13R), voltage measuring electrodes 14 (14L, 14R), a voltage measuring electrode switching section 29 and a voltage measuring section 53 and measures a potential difference ascribable to a bioelectrical impedance of each body part 
In addition, it is necessary to determine whether the additional elements, when considered in
combination, amount to significantly more than just the abstract idea. The limitations of claim 1,
when considered in combination, do not amount to significantly more as the additional elements
amount to data gathering using WURC techniques.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masuo (US 20040059242).
Regarding claim 1, Masuo teaches a method of measuring a body component of a user by a body component measuring apparatus including first and second input electrodes (Paragraphs 0066 and 0082). This is disclosed as two current-carrying electrodes. 
Masuo teaches first and second output electrodes (Paragraph 0082). This is disclosed as two measuring electrodes.
Masuo teaches determining whether the first and second input electrodes are disposed farther from a center of a body of the user than the first and second output electrodes (Paragraph 0273). Placing the electrodes as disclosed in paragraph 0273, would inherently include determining the input 
Masuo teaches the following: 
providing a current between the first and input electrode and the second input electrode (Paragraph 0035).
measuring a voltage between the first output electrode and the second output electrode (Paragraph 0036). 
determining a body impedance of the user based on the measured voltage (Paragraph 0037). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Masuo (US 20040059242) in view of Mault (WO 0128416).
Regarding claim 2, Masuo teaches the method of claim 1 but fails to teach converting an electrode disposition of the first and second input electrodes and the first and second output electrodes in response to the first and second input electrodes being disposed farther from the center of the body than of the first and second output electrodes.
Mault discloses a method of measuring body impedance using electrodes in which the current electrode pair and sensing electrode pair switch through multiple configurations to eliminate any effect of module orientation on data measurements (Page 30 lines 4-9, Figure 14). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode method in Masuo to incorporate the step of converting the electrode configuration, as taught by Mault when determined that the input and output electrodes are incorrectly positioned relative to each other, to ensure the electrodes are oriented properly on the body. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ALEXANDER ANDERSON whose telephone number is (571)272-1372.  The examiner can normally be reached on Monday - Thursday from 10:30-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.A.A./Examiner, Art Unit 3791           

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791